Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 1 of 17 Page ID #:1



 1 Eric Honig (CSBN 140765)
   LAW OFFICE OF ERIC HONIG
 2 A Professional Law Corporation
   P.O. Box 10327
 3 Marina del Rey, CA 90295
   erichonig@aol.com
 4 Telephone: (310) 699-8051
   Fax: (310) 943-2220
 5
   RICHARD M. BARNETT (CSBN 65132)
 6 A Professional Law Corporation
   105 West F Street, 4th Floor
 7 San Diego, CA 92101
   richardmbarnett@gmail.com
 8 Telephone: (6l9) 231-1182
   Facsimile: (619) 233-3221
 9
   Michael S. Chernis (CSBN 259319)
10 CHERNIS LAW GROUP P.C.
   Santa Monica Water Garden
11 2425 Olympic Blvd.
   Suite 4000-W
12 Santa Monica, CA 90404
   Michael@chernislaw.com
13 Tel: (310) 566-4388
   Fax: (310) 382-2541
14
   ERIC D. SHEVIN (CSBN 160103)
15 Shevin Law Group
   15260 Ventura Boulevard, Suite 1400
16 Sherman Oaks, California 91403
   eric@shevinlaw.com
17 tel. 818-784-2700
   fax 818-784-2411
18
   PAUL L. GABBERT (CSBN 74430)
19 2530 Wilshire Boulevard
   Second Floor
20 Santa Monica, CA 90403
   plgabbert@aol.com
21 Telephone: 424 272-9575
   Facsimile: 310 829-2148
22
     Attorneys for Plaintiffs Does 1-6
23
24                          UNITED STATES DISTRICT COURT
25                        CENTRAL DISTRICT OF CALIFORNIA
26                                  WESTERN DIVISION
27
28
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 2 of 17 Page ID #:2



 1   DOES 1-6, on behalf of themselves and )           No.
     all others similarly situated,        )
 2                                         )
                   Plaintiffs,             )           CLASS ACTION COMPLAINT
 3                                         )
                          v.               )
 4                                         )           [5 U.S.C. §701, et al]
     UNITED STATES OF AMERICA, and )
 5   MERRICK GARLAND, in his official )                [Request for Injunctive            and
     capacity as United States Attorney )              Declaratory Relief]
 6   General,                              )
                                           )           [Jury Demand]
 7                        Defendants.      )
     ________________________________ )
 8                                         )
 9         Plaintiffs DOES 1-6 (“Plaintiffs”), on behalf of themselves and all others similarly
10   situated, hereby file this Class Action Complaint against the above-named Defendants,
11   and allege:
12                               JURISDICTION AND VENUE
13         1.      This is a class action brought against the United States of America pursuant
14   to Federal Rule of Civil Procedure 23, 5 U.S.C. §701 et seq., the Fourth Amendment and
15   Fifth Amendment Due Process Clause of the United States Constitution, inter alia.
16         2.      This Court has jurisdiction over this action under 28 U.S.C. §1331 and
17   Article III of the United States Constitution.
18         3.      This Court has the authority to grant declaratory and injunctive relief in this
19   action pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202, and
20   Federal Rules of Civil Procedure 57 and 65.
21         4.      This Court has the authority to enjoin the government from engaging in the
22   unlawful search and seizure of property pursuant to the Fourth Amendment, Federal Rule
23   of Civil Procedure 65 and the Court’s equitable power to prevent, stop and redress a
24   deprivation of constitutional rights causing irreparable injury. See Elrod v. Burns, 477
25   U.S. 347, 373 (1976); Melendres v. Arpaio, 695 F.2d 990, 1002 (9th Cir. 2012); Nelson
26   v. Nat’l Aeronautics and Space Admin., 530 F.3d 865, 882 (2008).
27         5.      This Court has the authority to order the return of property that was the
28                                                 2
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 3 of 17 Page ID #:3



 1   subject of an unlawful search and seizure, or an otherwise unlawful deprivation, pursuant
 2   to Federal Rule of Criminal Procedure 41(g), even in the absence of a criminal
 3   proceeding. See United States v. Martinson, 809 F.2d 1364, 1366-67 (9th Cir. 1987).
 4         6.     This Court has the authority to order the government to disclose to a
 5   property owner a search warrant and the receipt of property taken pursuant to Federal
 6   Rule of Criminal Procedure 41(f)(1)(C) and Federal Rule of Civil Procedure 65.
 7         7.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1), (2) and
 8   (3) and (e)(1)(B) and (C).
 9                                 PERSONS AND ENTITIES
10         8.      The representative Plaintiffs are, and at all relevant times were, persons
11   residing in the County of Los Angeles, California.
12         9.     The Doe Plaintiffs stored non-contraband valuable property in safe deposit
13   boxes at US Private Vaults (“USPV”), which were seized by Defendants on or around
14   March 22, 2021 through March 26, 2021, and are still being held by Defendants.
15         10.    Defendants are unaware of the Doe Plaintiffs’ identities and have stated
16   their intent to initiate a criminal investigation of Plaintiffs in the event that Plaintiffs
17   disclose their identities. Plaintiff therefore brings this claim pseudonymously to protect
18   themselves from the risk of criminal prosecution, and from injury, harassment,
19   retaliation, and embarrassment. See, e.g., Does 1-10 v. University of Washington, 326
20   F.R.D. 669 (W.D.WA 2018); Doe v. Miller, 216 F.R.D. 462 (S.D.Iowa 2003).
21         11.    In March 2021 the Doe Plaintiffs each maintained a safe deposit box at US
22   Private Vaults, a key to the box(es), and ownership and/or control of the contents of
23   these individual boxes, as follows:
24                a.     Doe 1 maintained Box Nos. 5006 and 4105, and ownership and joint
                         control of its contents, including currency and gold.
25
                  b.     Doe 2 maintained Box Nos. 5006 and 4105, and joint control over
26                       the boxes and their contents, including currency and gold, which
                         belong to Doe 1.
27
28                                                3
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 4 of 17 Page ID #:4



 1                c.     Doe 3 maintained Box No. 6710, and ownership and exclusive
                         control of its contents, including United States currency, gold and
 2                       jewelry.
 3                d.     Doe 4 maintained Box No. 4300, and ownership and exclusive
                         control of its contents, including United States currency.
 4
                  e.     Doe 5 maintained Box No. 400, and ownership and exclusive control
 5                       of its contents, including United States currency.
 6                f.     Doe 6 maintained Box No. 40, and ownership and exclusive control
                         of its contents, including United States currency, gold and jewelry.
 7
           12.    Defendant United States of America is an entity of the government of the
 8
     United States of America. Defendant Merrick Garland is the Attorney General of the
 9
     United States. The acts the Defendant government suffers and has suffered upon the
10
     Plaintiffs are similar to the acts the Defendant government suffered upon the other class
11
     members as set forth hereinafter.
12
                               CLASS ACTION ALLEGATIONS
13
           13.    This action is properly maintainable as a class action because: a) the class
14
     is so numerous that joinder of all members is impracticable, b) there are questions of law
15
     or fact common to the class, c) the claims or defenses of the representative parties are
16
     typical of the claims or defenses of the class, and d) the representative parties will fairly
17
     and adequately protect the interests of the class, pursuant to the requirements of Federal
18
     Rule of Civil Procedure 23(a), and as set forth in detail below.
19
           14.    USPV has between 600 and 1000 safe deposit boxes rented to hundreds of
20
     different customers. The representative Plaintiffs therefore bring this action on behalf of
21
     themselves and as a class action on behalf of the class, defined as follows:
22
                  All persons and/or entities who maintained a safe deposit box
23
                  at US Private Vaults, located at 9182 West Olympic
24
                  Boulevard, Beverly Hills, CA 90212 during the month of
25
                  March 2021.
26
27
28                                                4
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 5 of 17 Page ID #:5



 1         15.     The Defendant government’s actions have affected the constitutional and
 2   property rights of at least 600 class members, making the class so numerous that joinder
 3   of all members is impracticable.
 4         16.     The claims and defenses of the representative Plaintiffs are typical of the
 5   class, in that their property rights were affected by the Defendant government’s improper
 6   actions described herein, and the representative Plaintiffs, like all class members, were
 7   similarly harmed by the same illegal, improper and ongoing conduct engaged in by the
 8   government.
 9         17.     The representative Plaintiffs will fairly and adequately represent and protect
10   the interests of the members of the class, and have retained counsel who are competent
11   and experienced in the areas of federal criminal law and procedure, asset forfeiture law,
12   federal civil litigation and class action litigation in federal court. There are no material
13   conflicts between the claims of the representative Plaintiffs and the members of the class
14   that would make class certification inappropriate. Counsel for the class will vigorously
15   assert the claims of all class members.
16         18.     This class action is superior to all other methods for the fair and efficient
17   adjudication of this controversy, because joinder of all class members is impracticable.
18   Furthermore, the expense and burden of individual actions makes it practically
19   impossible for the class members to individually redress the wrongs they have suffered
20   and may continue to suffer in the future if the conduct by the Defendant government
21   described herein persists. There will be no difficulty in managing this case as a class
22   action.
23         19.     The following questions of law or fact common to the members of the class
24   predominate over any questions affecting only individual members:
25                 a.    Whether the searches of the class members’ safe
                         deposit boxes and seizure of their personal
26                       property held within their boxes, without
                         particularized probable cause violated the Fourth
27                       Amendment;
28                                                5
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 6 of 17 Page ID #:6



 1                b.     Whether the deprivation of the class members’
                         personal property violated the Fifth Amendment
 2                       Due Process Clause;
 3                c.     Whether the class members are entitled to prompt
                         return of their personal property;
 4
                  d.     Whether the Defendant government should be
 5                       enjoined from prohibiting class members from
                         seeking return of their property and/or filing
 6                       administrative civil forfeiture claims1 to their
                         personal property using a pseudonym;
 7
                  e.     Whether the deadlines for filing claims in
 8                       administrative forfeiture proceedings instituted
                         by the Defendant government against the class
 9                       members’ personal property pursuant to 18
                         U.S.C. §983 should be extended or temporarily
10                       suspended pending the Court’s determinations as
                         to whether the searches and seizures violated the
11                       Fourth or Fifth Amendments and whether the
                         class members may file claims using a
12                       pseudonym;
13                f.     Alternatively, whether the Court should appoint
                         a special master to process administrative claims
14                       so class members may file their claims under seal
                         with the special master so that the claimants may
15                       retain their Fifth Amendment rights against self-
                         incrimination.
16
                  g.     Whether the Court should allow class members
17                       to file civil forfeiture claims to their personal
                         property using a pseudonym in any judicial civil
18                       forfeiture proceeding;
19                h.     Alternatively, whether the class members may
                         file their judicial claims and other documents
20                       under seal with the Court, and/or the Court
                         should appoint a special master to administer
21
22         1
             “[A] party may preserve his or her anonymity in judicial proceedings in special
     circumstances when the party's need for anonymity outweighs prejudice to the opposing
23   party and the public's interest in knowing the party's identity. Does I thru XXIII v.
     Advanced Textile Corp. (9th Cir. 2000) 214 F.3d 1058, 1068, citing S. Methodist Univ.
24   Ass'n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979) ("the
     cases affording plaintiff anonymity all share several characteristics . . . . The plaintiffs
25   in those actions, at the least, divulged personal information of the utmost intimacy; many
     also had to admit that they either had violated state laws or government regulations or
26   wished to engage in prohibited conduct. . . . . Furthermore, all of the plaintiffs previously
     allowed in other cases to proceed anonymously were challenging the constitutional,
27   statutory or regulatory validity of government activity.")
28                                                6
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 7 of 17 Page ID #:7



 1                        forfeiture litigation so that the class members
                          may retain their Fifth Amendment rights against
 2                        self-incrimination.
 3                  i.    Whether the deadlines for filing claims in any
                          judicial forfeiture proceedings instituted by the
 4                        Defendant government against the class
                          members’ personal property should be extended
 5                        or stayed pending the Court’s determinations as
                          to whether the searches and seizures violated the
 6                        Fourth Amendment and whether the class
                          members may file claims using a pseudonym.
 7
                    j.    Whether discovery in any judicial forfeiture
 8                        proceedings instituted by the Defendant
                          government against the class members’ personal
 9                        property should be stayed pending the Court’s
                          determinations as to whether the searches and
10                        seizures violated the Fourth Amendment.
11            20.   This action is properly maintainable as a class action because the
12   prosecution of separate actions by individual members of the class would create a risk
13   of inconsistent or varying adjudications with respect to individual members of the class,
14   which would establish incompatible standards of conduct for the parties opposing the
15   class.
16            21.   This action also is properly maintainable as a class action because the
17   Defendants have acted or refused to act on grounds generally applicable to the class, and
18   such conduct is likely to reoccur against Plaintiffs and the class, thereby making
19   appropriate final injunctive relief or corresponding declaratory relief with respect to the
20   class as a whole.
21                       SPECIFIC ACTS GIVING RISE TO THIS ACTION
22                        Safe deposit security features offered by USPV
23            22.   Since 2011, USPV has operated a facility offering private safe deposit boxes
24   for rent to the public at 9182 West Olympic Boulevard in Beverly Hills, and houses
25   several hundred safe deposit boxes of varying sizes, each secured by its own lock and
26   key.     USPV has marketed the safe deposit services to the general public. See,
27   https://www.usprivatevaults.com/uspv-vs-bank-safe-deposit-box.
28                                                7
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 8 of 17 Page ID #:8



 1         23.    USPV leases these boxes to the public under yearly leases and provides
 2   security and insurance for their contents.       USPV does not keep a key to any rented
 3   boxes, which means that the only person with the ability to open the box is the renter or
 4   the renter’s authorized designee.
 5         24.    According to USPV’s website, it:
 6                •     has been operating in Beverly Hills since 2011;
 7                •     provides several advantages that are unavailable at bank safety
 8                      deposit boxes;
 9                •     insures its boxes (up to $500,000/box), a service banks do not offer.
10                •     does not hold keys to their clients’ boxes; banks keep a key;
11                •     is not subject to federal banking rules that could
12                      mandate “bank holidays” or a suspension of
13                      withdrawals in case of an economic crisis;
14                •     provides box access in much less time than at a bank, “in 5 minutes;”
15                •     is not subject to probate lock out upon the death of the box owner;
16                •     offers a wider selection of box sizes than do banks.
17         25.    Security at USPV is handled by ADT, a publicly traded security company
18   which has over $5 billion in revenue and operates “the largest network of security
19   professionals in the United States.”
20         26.    USPV provides several enhanced privacy and security features to protect
21   against the theft of personal identifying information, including: a) customers are
22   identified by encrypted biometric information in the form of an iris scan; b) USPV does
23   not maintain keys to its customers’ safe deposit boxes, who access their boxes through
24   iris scan or biometric hand geometry scan; c) 24/7 video monitoring at ADT’s central
25   station, as well as motion detectors, heat sensors, and other sophisticated security
26   measures to detect the presence of intruders after regular business hours.
27
28                                                8
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 9 of 17 Page ID #:9



 1                           The government seized Plaintiff class
 2                       representatives’ property from USPV boxes
 3         27.    Each of the Plaintiff class representatives and the class members rents a safe
 4   deposit box at USPV, was provided keys to their personal box, and maintains and has
 5   maintained exclusive control over their box and/or ownership of the contents of the box
 6   since in and before March 2021. Plaintiffs have never defaulted on their box lease
 7   payments.
 8         28.    Each of Plaintiffs and the class members store and have stored valuable
 9   personal property and/or currency in their box, none of which is contraband.
10         29.    The personal property of Plaintiffs and the class members was stored in their
11   boxes when, in March 2021, the Defendant government searched the premises of USPV
12   along with all of the class members’ individual boxes.
13         30.    Plaintiffs and the class members are informed and believe the Defendant
14   government has conducted a search of each of their individual boxes and seized all of the
15   contents of their boxes without particularized probable cause.
16         31.    The Defendant government has denied Plaintiffs and the class members
17   access to their boxes and their personal property.
18         32.    In addition to searching and seizing their property without particularized
19   probable cause, Plaintiffs are informed and believe the Defendant government intends
20   to criminally investigate each of them if their identities are revealed to the government.
21         33.    The Defendant government also has taken the position that if a box holder
22   identifies themself, then the government will investigate that class member to determine
23   how they obtained the contents of the box and whether they are lawful owners of the
24   property in the box, an unconstitutional “fishing expedition.”
25         34.    The harms suffered by Plaintiffs and the class members are directly
26   traceable to the government’s violation of the law, and there is a likelihood of repetition
27   of such harm to Plaintiff and the class members in the immediate future if the
28                                               9
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 10 of 17 Page ID #:10



  1   government maintains control of the class members’ property and forces them to identify
  2   themselves.
  3                                FIRST CAUSE OF ACTION
  4                  (Administrative Procedures Act, 5 U.S.C. §701 et seq.,)
  5                     U.S. Constitution, Fourth and Fifth Amendment,
  6                  For a Preliminary and Permanent Injunction and/or
  7               Declaratory Relief ordering the government to return Class
  8            members’ property seized without particularized probable cause
  9         35.     Plaintiff herein incorporates by reference the acts and omissions described
 10   in Paragraphs 1-34, above.
 11         36.     Because of the above-mentioned acts and omissions, Defendants have
 12   violated the Fourth and Fifth Amendment rights of Plaintiffs, and the rights of all other
 13   persons similarly situated, in that Defendants acted and/or failed to act in their official
 14   capacity and/or under legal authority, by improperly opening and/or searching the safe
 15   deposit boxes of Plaintiffs and the class members and seizing and/or holding their
 16   property without particularized probable cause.
 17         37.     Because of these afore-mentioned acts, and pursuant to the Administrative
 18   Procedures Act, 5 U.S.C. §701 et seq., through which the Defendants have acted to
 19   conduct the above-referenced illegal searches and seizures of the property of Plaintiff
 20   and the class members, the Defendant government should be ordered to return their
 21   property forthwith.
 22                              SECOND CAUSE OF ACTION
 23                 Fed.R.Crim.P. 41(g), ordering the government to return
 24        Class members’ property seized without particularized probable cause
 25                    and allowing class members to remain anonymous
 26                             in seeking return of their property
 27         38.     Plaintiff herein incorporates by reference the acts and omissions described
 28                                               10
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 11 of 17 Page ID #:11



  1   in Paragraphs 1-37, above.
  2         39.      Because of the above-mentioned acts and omissions, Defendants have
  3   violated the Fourth and Fifth Amendment rights of Plaintiffs, and the rights of all other
  4   persons similarly situated, in that Defendants acted and/or failed to act in their official
  5   capacity and/or under legal authority, by improperly opening and/or searching the safe
  6   deposit boxes of Plaintiffs and the class members and seizing and holding their property
  7   without particularized probable cause.
  8         40.      Because of these afore-mentioned acts, and pursuant to the Administrative
  9   Procedures Act, 5 U.S.C. §701 et seq., through which the Defendants have acted to
 10   conduct the above-referenced illegal searches and seizures of the property of Plaintiff
 11   and the class members, the Defendant government should be ordered to return their
 12   property forthwith, and also allow Plaintiffs and the class members to seek return of their
 13   property using a pseudonym such as “Doe.”
 14         41.      Alternatively, Plaintiffs request the Court to appoint a special master to
 15   administer class member claims seeking return of their property and/or to allow class
 16   members to file their claims under seal so they may remain anonymous to law
 17   enforcement, thereby preserving their Fifth Amendment rights.                Fed.R.Civ.P.
 18   53(a)(1)(C).
 19                                THIRD CAUSE OF ACTION
 20                   (Administrative Procedures Act, 5 U.S.C. §701 et seq.;
 21                  U.S. Constitution, Fifth Amendment Due Process Clause)
 22                    For an injunction and/or declaratory relief ordering
 23                      Defendants to allow Plaintiff and class members
 24                    to file claims to their property using a pseudonym, or
 25               that the Court appoint a special master to administer claims
 26         42.      Plaintiff herein incorporates by reference the acts and omissions described
 27   in Paragraphs 1-41, above.
 28                                               11
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 12 of 17 Page ID #:12



  1         43.     Because of the above-mentioned acts and omissions, Defendants have
  2   violated the rights of Plaintiffs, and the rights of all other persons similarly situated, in
  3   that Defendants acted and/or failed to act in their official capacity and/or under legal
  4   authority, by seizing and holding their property without particularized probable cause,
  5   and by demanding that class members identify themselves by name to seek return of their
  6   property.
  7         44.     Because of these aforementioned acts, and pursuant to the Administrative
  8   Procedures Act, 5 U.S.C. §701 et seq. and the U.S. Constitution, Fifth Amendment Due
  9   Process Clause, the Defendants should be ordered to allow, and not prohibit, class
 10   member holders of USPV safe deposit boxes to file claims to their property, including
 11   administrative and judicial forfeiture claims pursuant to 18 U.S.C. §983, using a
 12   pseudonym to identify themselves.
 13         45.     Alternatively, Plaintiffs request the Court to appoint a special master to
 14   administer class members claims seeking return of their property and/or allow class
 15   members file their claims under seal so as to them to remain anonymous to law
 16   enforcement.
 17                               FOURTH CAUSE OF ACTION
 18                   (Administrative Procedures Act, 5 U.S.C. §701 et seq.;
 19                U.S. Constitution, Fifth Amendment Due Process Clause)
 20               To stay the deadlines for class members to file administrative
 21               and/or judicial forfeiture claims pursuant to 18 U.S.C. §983
 22                      and stay civil discovery until Plaintiffs’ Fourth
 23                     and Fifth Amendment challenges are determined
 24         46.      Plaintiff herein incorporates by reference the acts and omissions described
 25   in Paragraphs 1-45, above.
 26         47.     Because of the above-mentioned acts and omissions, the Defendants have
 27   violated the rights of Plaintiffs, and the rights of all other persons similarly situated, in
 28                                                12
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 13 of 17 Page ID #:13



  1   that Defendants acted and/or failed to act in its official capacity and/or under legal
  2   authority, by opening and/or searching class members’ safe deposit boxes without
  3   particularized probable cause and then requiring class members to come forward and
  4   identify themselves in administrative and judicial civil forfeiture proceedings before their
  5   Fourth and Fifth Amendment challenges of the searches and seizures are determined.
  6         48.    Because of these afore-mentioned acts, and pursuant to the Administrative
  7   Procedures Act, 5 U.S.C. §701 et seq. and the U.S. Constitution, Fourth Amendment and
  8   Fifth Amendment Due Process Clause, the Court should stay the deadlines for class
  9   members to file administrative and/or judicial forfeiture claims pursuant to 18 U.S.C.
 10   §983 and stay civil discovery until Plaintiffs’ Fourth and Fifth Amendment challenges
 11   to the box searches and property seizures are determined.
 12                                FIFTH CAUSE OF ACTION
 13                  (Administrative Procedures Act, 5 U.S.C. §701 et seq.;
 14                U.S. Constitution, Fifth Amendment Due Process Clause)
 15                               To enjoin spoliation of evidence
 16         49.     Plaintiff herein incorporates by reference the acts and omissions described
 17   in Paragraphs 1-48, above.
 18         50.    Because of the above-mentioned acts and omissions, the Defendants have
 19   violated the rights of Plaintiffs, and the rights of all other persons similarly situated, in
 20   that Defendants acted and/or failed to act in its official capacity and/or under legal
 21   authority, by opening and/or searching class members’ safe deposit boxes without
 22   particularized probable cause and then requiring class members to come forward and
 23   identify themselves in administrative and judicial civil forfeiture proceedings before their
 24   Fourth and Fifth Amendment challenges of the searches and seizures are determined.
 25         51.    Because of these afore-mentioned acts, and pursuant to the Administrative
 26   Procedures Act, 5 U.S.C. §701 et seq. and the U.S. Constitution, Fourth Amendment and
 27   Fifth Amendment Due Process Clause, the Court should enjoin the government from
 28                                                13
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 14 of 17 Page ID #:14



  1   destroying and/or disposing of the safe deposit box nests and individual safe deposit
  2   boxes, so as to allow access to the boxes using the box holders’ keys issued by USPV,
  3   and to establish their ownership of the personal property therein, and depositing into a
  4   financial institution any currency seized from the boxes, so that Plaintiffs and class
  5   members can have the currency scientifically tested.
  6                   BASIS FOR DECLARATORY AND INJUNCTIVE RELIEF
  7             52.    An actual controversy has arisen and now exists between Plaintiff and the
  8   Defendants in that Plaintiff contends, and the Defendants deny, that searches of their
  9   individual USPV safe deposit boxes and seizure of their personal property were
 10   conducted without particularized probable cause and in violation of the Fourth
 11   Amendment.
 12             53.    Defendants also have failed and refused to return the property that was
 13   seized, in violation of federal law.
 14             54.    Defendants’ continuing wrongful conduct against Plaintiffs and class
 15   members, unless and until enjoined and restrained by order of this Court, will cause great
 16   and irreparable harm, in that the Defendants will continue to wrongfully deprive class
 17   members of their property.
 18             55.    Plaintiff and present and future class members have no adequate remedy at
 19   law for the harm that has been inflicted and that continues to be threatened, in that the
 20   federal remedies for aggrieved persons to claim their property are inadequate and
 21   ineffective because the class members must identify themselves to the government and
 22   risk criminal investigation and prosecution.
 23                                      PRAYER FOR RELIEF
 24             WHEREFORE, Plaintiffs, and all others similarly situated, pray for the following
 25   relief:
 26             a.     That the Court certify this action as a class action;
 27             b.     That judgment be entered on behalf of all class members and against the
 28                                                   14
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 15 of 17 Page ID #:15



  1   Defendants, ordering them to return class members’ property forthwith;
  2         c.     That a preliminary and permanent injunction be entered on behalf of all
  3   class members and against the Defendants, ordering them to allow class members to file
  4   claims (including administrative and/or civil judicial forfeiture claims) seeking return
  5   of their personal property using a pseudonym to identify themselves;
  6         d.     Alternatively, Plaintiffs request the Court to appoint a special master to
  7   administer class members claims seeking return of their property and/or allow class
  8   members file their claims under seal with the Court so as to them to remain anonymous
  9   to law enforcement;
 10         e.     That a preliminary and permanent injunction be entered on behalf of all
 11   class members and against the Defendants, ordering that the deadlines for filing claims
 12   in administrative and judicial forfeiture proceedings instituted by the Defendant
 13   government against the class members’ personal property pursuant to 18 U.S.C. §983 be
 14   extended and/or temporarily suspended or stayed pending the Court’s determinations as
 15   to whether the searches of their boxes and seizures of their property violated the Fourth
 16   and/or Fifth Amendment.
 17         f.     That a preliminary and permanent injunction be entered on behalf of all
 18   class members and against the Defendants, ordering that discovery in judicial forfeiture
 19   proceedings instituted by the Defendant government against the class members’ personal
 20   property pursuant to 18 U.S.C. §983 be stayed pending the Court’s determinations as to
 21   whether the searches of their boxes and seizures of their property violated the Fourth
 22   and/or Fifth Amendment.
 23         g.     That a preliminary and permanent injunction be entered on behalf of all
 24   class members and against the Defendants, ordering that the government be enjoined
 25   from destroying and/or disposing of the safe deposit box nests and individual safe
 26   deposit boxes, so as to allow access to the boxes using the box holders’ keys issued by
 27   USPV to assist in establishing their ownership of the personal property therein, and be
 28                                              15
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 16 of 17 Page ID #:16



  1   enjoined from depositing into a financial institution any currency seized from the boxes,
  2   so that Plaintiffs and class members can first have the currency scientifically tested.
  3         h.     That Plaintiff and the class members be awarded their costs and reasonable
  4   attorneys' fees in this action, pursuant to 28 U.S.C. §2412, or as otherwise authorized by
  5   law and/or equity;
  6         i.     For disgorgement of all interest actually or constructively accrued on all
  7   currency during the time the currency was in the possession of Defendants;
  8         j.     For a trial by jury; and
  9         k.     All other necessary, proper and appropriate legal and equitable relief.
 10
 11   Dated: April 15, 2021            Respectfully submitted,
 12                                    LAW OFFICE OF ERIC HONIG
                                       A Professional Law Corporation
 13
                                       RICHARD M. BARNETT
 14
                                       ERIC D. SHEVIN
 15
                                       CHERNIS LAW GROUP P.C.
 16
                                       PAUL L. GABBERT
 17
 18                                    /s/
                                       ________________________________
 19                                    ERIC HONIG
                                       Attorneys for Plaintiffs and the Class
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              16
Case 2:21-cv-03254-CBM-SK Document 1 Filed 04/15/21 Page 17 of 17 Page ID #:17



  1                                DEMAND FOR JURY TRIAL
  2                Plaintiffs hereby demand a trial by jury for all claims and causes of action
  3   to which they are entitled to a jury trial.
  4
  5   Dated: April 15, 2021             Respectfully submitted,
  6                                     LAW OFFICE OF ERIC HONIG
                                        A Professional Law Corporation
  7
                                        RICHARD M. BARNETT
  8                                     A Professional Law Corporation
  9                                     ERIC D. SHEVIN
                                        Shevin Law Group
 10
                                        CHERNIS LAW GROUP P.C.
 11
 12                                     /s/ Eric Honig
                                        ________________________________
 13                                     ERIC HONIG
                                        Attorneys for Plaintiffs and the Class
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                 17
